Citation Nr: 1743728	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-33 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent from January 31, 2005 to prior to July 30, 2013, and in excess of 70 percent from July 30, 2013, for an acquired psychiatric disorder, to include anxiety and major depressive disorder, formerly diagnosed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to November 1975.

The matter concerning entitlement to an increased rating for an acquired psychiatric
disorder is before the Board of Veterans' Appeals (Board) on appeal from an
October 2011 decision issued by the Department of Veterans Affairs (VA) Appeals
Management Center (AMC) in Washington, DC, which granted service connection
for anxiety disorder, major depression and a history of PTSD and assigned an initial
50 percent rating, effective January 31, 2005.  

In his notice of disagreement, the Veteran also raised the issue of entitlement to
TDIU.  In a rating decision dated July 2016, the AMC granted TDIU effective July 29, 2013.   As this aspect of his claim was separately adjudicated and the Veteran has not submitted a notice of disagreement to this decision, it is no longer on appeal.  See Tyrues v. Shinseki, 23 Vet.App. 166, 176 (2009) (in situations where an issue is bifurcated, an appellant must then specifically appeal each bifurcated issue).

The Board notes that while the RO granted an increased rating of 70 percent for the Veteran's service-connected PTSD in a July 2013 rating decision, effective July 29 2013, the grant of an increased rating during the course of an appeal does not affect the pendency of that appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the Veteran is presumed to be seeking the maximum allowable benefit, and the maximum benefit has not been awarded, the claim is still on appeal.  See id.


FINDINGS OF FACT

1.  For the period prior to July 29, 2013, the Veteran's acquired psychiatric disorder has been characterized by occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown.

2.  For the period since July 29, 2013, the Veteran's acquired psychiatric disorder has been characterized by occupational and social impairment, with deficiencies in most areas; total occupational and social impairment has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent, for PTSD prior to July 29, 2013, have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 

2.  The criteria for a rating in excess of 70 percent, for PTSD from July 29, 2013, onwards, have not been met.  38 U.S.C.A. §§ 1110, 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.6, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§5103 , 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in June and July 2013. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, service treatment records, VA examination reports, military personnel records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159 (c).

The Board notes that this appeal was remanded in June 2015 for additional development, to include scheduling a VA examination to determine the current severity of the Veteran's psychiatric disorder, to address the aberrational GAF scores determined by the Veteran's private psychiatrist, and to determine the whether the Veteran was unemployable, and therefore entitled to TDIU on an extraschedular basis.  All available records have been obtained and attached to the claims file.  Therefore, VA has met its duty to assist in this respect.

Increased Ratings

The Veteran is presently service connected for anxiety disorder with depression (previously rated as anxiety disorder, major depression and a history of PTSD).  His disorder is rated as 50 percent disabling for the period prior to July 29, 2013, and 70 percent for the period after that date.  He is claiming entitlement to a higher rating for each period for that disability.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1 (2016).  Where, as in the case of the Veteran's PTSD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's psychiatric disorder is rated under 38 C.F.R. 4.130, Diagnostic Code 9400. 

Under the applicable diagnostic criteria, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. 4.130, DC 9400 (2016).   

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
 which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126 (a) (2016).  Further, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2016).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed.1994) (DSM-IV).  A GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.)  A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumlocutory speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  A GAF score of 61-70 is described as "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

Prior to July 29, 2013

Based on the evidence of record, the Board determines that a rating in excess of 50 percent prior to July 29, 2013 is not warranted.  Specifically, the record indicates that the Veteran's symptoms do not rise to the level of occupational and social impairment with deficiencies in most areas.  

Throughout the appeal period, the Veteran maintained normal hygiene and appearance, clarity of speech and thought and alertness.  Mental status evaluations from June 2007, June 2008, March 2009, and May 2010 all report that there was no overt evidence of mania or impulse control issues, despite frequent bouts of depression and dysphoria.  His speech was within normal limits and not pressured.  On occasion, including the Veteran's mood was depressed, congruent with his life experiences.  For example, a bout of depression in December 2007 was explained by the recent passing of the Veteran's mother.  However, the Veteran's depression is adequately compensated in his current 50 percent rating for this time period.  It is important to note that the Veteran is a recovering alcohol and drug user, and has been sober since well before the period on appeal.  

While the Veteran suffers from disturbances of motivation and mood, these disturbances are adequately reflected in his current 50 percent rating.  Throughout this period, the Veteran has reported panic attacks at various frequencies.  For example, in a May 2011 examination, the Veteran reported anxiety attacks twice a month.  In February 2012, a note indicates an increase in frequency to twice a week, a condition which has lasted through his May 2016 C&P examination.  Furthermore, the Veteran has experienced significant bouts of depression and anger during the appeal period.  In a March 2005 mental health note, the Veteran reported feeling "rageful" over the previous weeks due to a conflict with a state trooper requiring intervention from the Veteran's brother.  He also reported frequent crying spells and struggles with suicidal thoughts and chronic anger, especially toward authority figures.  These bouts of depressed mood occurred intermittently through the appeal period.  

Despite the frequency of these attacks and bouts of depression, they are adequately addressed in his current 50 percent rating, and do not reach the state of "near continuous panic" contemplated in the 70% rating in the diagnostic code.  Moreover, his motivation is sufficient to allow for hobbies such as composing music and creating CDs, and several notes mention the Veteran relying on lessons learned from cognitive behavior therapy in times of emotional distress.    

The Veteran's mood disturbances, while significant, have not prevented him from functioning independently.  In a February 2006 evaluation, the Veteran was able to answer common sense questions about what to do in case of a fire, and was noted to have average intellectual functioning.  In June 2012, his psychiatrist wrote a letter to VA in which he stated that the Veteran was mentally competent to manage his financial affairs and make life changing decisions, despite his mental difficulties.  While a note from 2006 notes that his daughter did some chores for him early in the appeal period, the Veteran stated that it was because he did not do them very well himself.

The Veteran's chronic sleep impairment, while notable, is contemplated by his current rating under DC 9411.  Specifically, the Veteran has endorsed difficulty sleeping throughout the appeal period.  In a November 2005 private examination, the Veteran endorsed nightmares at least three times a week.  In an April 2011 outpatient mental health note, the Veteran was found to be sleeping a total of four hours a night, with naps during the daytime.  During the appeal period, the Veteran reported having nightmares two to three times per week, including a recurring nightmare in which he executes someone.  Such sleep disturbances, while undoubtedly unsettling, are not uncommon with PTSD.  Further, the Veteran has not alleged periods of absence from work due to lost sleep.  Accordingly, any resulting occupational or social impairment is contemplated in the Veteran's current rating.

Similarly, while the Veteran occasionally displayed impaired memory, these symptoms are already accounted for in his current disability evaluation.  For most of the appeal period, the Veteran's memory was found to be intact.  While a September 2005 functional capacity assessment said that the Veteran is forgetful at times, his memory at most other times was intact.  In a November 2005 private examination report, the narrator noted that the Veteran "cannot remember what he reads and gets lost when traveling."  The Veteran's May 2011 examiner reported that his recent, immediate, and remote memory were all average.  However, this impairment of short and long-term memory is adequately compensated by the Veteran's 50 percent rating.  

At times during this period, the Veteran's judgment may have been impaired as a result of his symptoms.  However, impairment of impulse control was not shown.  For example, a practitioner describes in a December 2010 mental health note an incident in which the Veteran got into a verbal altercation with a security guard over moving his car.  The solely verbal nature of this exchange indicates that the Veteran does not lack impulse control and is not given to unprovoked acts of violence.  Further, a mental health note from November 2008 reports that the Veteran retrieved his gun during a verbal confrontation with his daughter.  Notably, the Veteran did not actually draw the gun, but instead called the police to remove his daughter.  While the retrieval of a firearm may constitute impairment of judgment, the act of not drawing the gun shows impulse control, and thus does not merit raising the Veteran's rating to 70 percent for this time period. 

Finally, throughout the period on appeal, the Veteran has had no delusions, and his fleeting thoughts of suicide are insufficient by themselves to warrant a rating in excess of 50 percent.  While the Veteran did have suicidal thoughts during the appeal period, these thoughts did not evolve into specific plans or attempts.  For example, he struggled with suicidal thoughts for a week in April 2005, according to a mental health note.  While an April 2005 mental health note describes a suicide attempt, there is no indication that it occurred during the appeal period.  The Veteran also states in notes from October 2005 that thinking of his faith and his daughter helps when he has thoughts of suicide.  Notably, through June 2012, the Veteran endorsed no suicidal or homicidal ideations.  

The Veteran started reporting auditory and visual hallucinations in late 2005, as stated in a functional capacity assessment from September 2005.  However, he continually endorsed no hallucinations for most of the appeal period, until February 2012, when he reported auditory and visual hallucinations such as a car driving in front of his house and noises in his house.  These incidents appear to be isolated and do not represent the Veteran's cognitive state during the appeal period.    As such, while intermittently present, they are not to the extent that a rating in excess of 50 percent.  
 
Based on the symptoms clinically observed, the Veteran has experienced some of the relevant symptoms that might support a rating in excess of 50 percent.  For example, he has exhibited difficulty in adapting to stressful situations as well as inability to maintain effective relationships.  However, these symptoms do not reach the degree required to demonstrate occupational and social impairment with deficiencies in most areas.  The criteria for the next-higher 70 percent rating depict a level of impairment, when viewed as a whole, that is more severe than the symptoms displayed by the Veteran.  Indeed, many of these objective symptoms, such as obsessional rituals which interfere with routine activities and illogical, obscure, or irrelevant speech, have not been demonstrated.  

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of total occupational and social impairment, to include social and occupational inadaptability.

In this regard, it is clear that the Veteran's service connected PTSD impacts his social and occupational functioning.  Nevertheless, the evidence does not indicate that a rating in excess of 50 percent is warranted.  During the period on appeal, the Veteran demonstrated a consistently positive relationship with his daughter.  Despite having been married four times, the Veteran has remained present in his daughter's life.  For example, a November 2006 mental health note reports that the Veteran was trying to stay calm after a child custody proceeding involving his daughter's mother.  By December 2007, however, the Veteran reported that he was no longer experiencing panic attacks due to problems with his daughter.  A May 2010 mental health note Veteran shared that he remains active in church, and that he will soon be celebrating his daughter and his niece's graduation.  By June 2011, the Veteran had become used to his daughters reaching out to him more often.  While the May 2011 examiner reports that the Veteran does not have any friends with whom he regularly socializes, he also describes a healthy relationship with his pastor.  The Veteran's overall picture during this time period does not reflect occupational and social impairment with deficiencies in most areas.  Further, while the Veteran has worked only sporadically during this period, it does not appear that this is due to his psychiatric disorders.  Indeed, he has been able to volunteer at church and at a rehabilitation center, thus showing occupational functioning.

The Veteran's GAF scores were 63 in August 2006, 64 in February 2007, 65 in June 2007, and 64 in March 2009.  The Board notes a February 2012 session with Dr. E.H., in which the Veteran was given a GAF of 35.  However, as found in the Veteran's May 2016 examination report, this score is inconsistent with all other providers' assessments administered at the time.  Thus, the lower GAF scores of record are not representative of the Veteran's actual functioning.  

Given this evidence, the Board determines that the Veteran's psychiatric symptoms most nearly approximate the symptoms listed for a 50 percent rating.  Specifically, his psychiatric disability was primarily manifested by panic attacks, memory impairment, and disturbances of motivation and mood.  As the frequency, duration and severity of the Veteran's psychiatric symptoms demonstrate occupational and social impairment with reduced reliability and productivity for the period prior to July 29, 2013, a 50 percent evaluation is warranted for the Veteran's acquired psychiatric disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016). 

After July 29, 2013

In the period after July 29, 2013, the Veteran's social and occupational functioning was clearly affected.  However, it was not affected enough to merit a rating in excess of 70 percent.  Specifically, the Veteran did not demonstrate total occupational and social impairment.  For example, during this period, the Veteran continued to maintain clear, understandable speech and linear thought process.  While the Veteran reported feeling "depressed" and "yucky" in his July 2013 examination, he denied feelings of hopelessness.  While he displayed a flat affect and depressed mood, as well as lapses in hygiene described by the May 2016 examiner, this is more than adequately addressed in his current 70 percent rating for this time period.  In a June 2015 mental status evaluation, the Veteran displayed fair insight, fair judgment, and did not report or display any issues related to cognition or impairment.  During this period, the Veteran was able to function independently and was capable of managing his financial affairs.

The July 2013 examiner reported that the Veteran does not sleep well at night.  An August 2015 outpatient note, the Veteran reported that he still has nightmares, but that he sleeps up to five hours a night.  The Veteran's sleep disturbances do not represent a departure from his symptoms prior to July 29, 2013.  

The period after July 29, 2013 represents an upward shift in the Veteran's lapses in judgment as well as hallucinations and delusions.  His July 2013 examiner reports an incident in which the Veteran had a physical fight with his current wife.  Further, mental health notes from April 2014, August 2014, and July 2015 mention hallucinations in which the Veteran hears voices telling him to kill people who were responsible for his having to leave the military.  He also reported visual hallucinations including a dog, a devil, and a little girl wearing a ponytail.  In a June 2015 note, the Veteran reported hallucinations occurring every day.  Despite this increase, though, the Veteran still reported no suicidal or homicidal ideations.  While his May 2016 examiner noted intermittently severe depressive symptoms, he also stated that the Veteran "hoped" to not have to commit suicide or have to act violently toward other people; he also denied active suicidal ideations or intention.  

The Veteran is currently married, despite a history of marriages that have not lasted.  He speaks with his three brothers and four sisters "occasionally" and denied contact with extended family.  He stated he talks occasionally with his youngest son, and speaks with his other children more regularly, and he occasionally sees his grandchildren.  The Veteran reports a preference for being alone in order to preclude conflicts with other people.  While the Veteran attends church weekly with his wife, he watches the service on the TV in the foyer in order to avoid conflict with others.  Despite these symptoms, the Veteran has not exhibited total impairment.  As such, his symptoms do not merit a rating in excess of 70 percent.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his acquired psychiatric disorders are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his acquired psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's acquired psychiatric disorders has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  Therefore, based on the evidence of record, the Board determines that a 70 percent rating is warranted for the Veteran's acquired psychiatric disorders for this period. 

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran has encountered difficulty finding employment.  However, he admits that this is because of his past legal troubles as well as his history of drug and alcohol abuse.  He does not allege, nor does the record reflect, that his anxiety and depression have caused marked interference with his employment.  To the extent that they may have, the Board concludes that any loss in income was able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, while a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, no relevant symptoms have been excluded in the Board's analysis.  See Mauerhan, 16 Vet. App. at 444.  As such, the Veteran's symptoms are not so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, a rating in excess of 70 percent is not warranted for the period after July 29, 2013.



ORDER

For the period prior to July 29, 2013, an initial disability rating in excess of 50 percent for an acquired psychiatric disorder is denied.

For the period after July 29, 2013, a disability rating in excess of 70 percent for an acquired psychiatric disorder is denied.




__________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


